FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of August 2015 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onAugust 6, 2015 in connection with the Registrant's Financial Results for the Second Quarter of 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. By: /s/Yaron Elad Yaron Elad VP & CFO Dated:August 6, 2015 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Second Quarter of 2015 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2015 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Second Quarter of 2015, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended June 30, 2015, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for the year ended December 31, 2014, filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2014 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than the ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the second quarter of 2015 that were described in Part I of the Company's Quarterly Report for the First Quarter of 2015. 1. Item 3D – Risk Factors: Risks Affecting Us and the Companies in Our Group If we are characterized as a passive foreign investment company for U.S. federal income tax purposes, our U.S. shareholders may suffer adverse tax consequences For our 2014 tax year, we stated in our 20-F Annual Report that if we did not qualify for the "change of business exception", we believed that we would be classified as a passive foreign investment company (PFIC) for such tax year. In order to meet the requirements of the change of business exception, the following must apply: (1) we were never classified as a PFIC prior to 2014, (2) substantially all of our passive income for 2014 was attributable to proceeds from the disposition of one or more active trades or businesses and (3) we shall not be classified as a PFIC in 2015 and 2016. Based on an analysis conducted by us and our tax advisors with respect to our 2014 tax year, we believed that it was likely that we met requirements (1) and (2), and whether we would satisfy requirement (3) would be determined based on the deployment of our cash resources during 2015 and 2016. Our PFIC status is determined annually and we cannot determine our PFIC status for 2015 until the close of our 2015 taxable year.However, after a preliminary examination, based on the first six months of 2015, we believe there is a significant risk that we may be classified as a PFIC for 2015. In such case, the change of business exception would not apply to us for our 2014 tax year. For further details, please refer to Item 10E – Taxation: Tax Consequences If We Are a Passive Foreign Investment Company, in our 20-F Annual Report. Our U.S. shareholders are urged to consult their own tax advisors, regarding the tax consequences to them for both 2014 and 2015 if we are classified as a PFIC during such years, including any special elections that may be available to them. 2 2. Item 4A – Information on the Company: History and Development of the Company Non-Binding Letter of Intent Regarding Acquisition of Kyma In June 2015, Kyma notified Elron that it signed a non-binding letter of intent (the "Letter of Intent") with a non-affiliatedthird party regarding a potential acquisition of Kyma in consideration for an immediate cash payment of $35 million (the "Immediate Consideration") and additional contingent cash consideration in the form of (i) earn-out payments calculated as a multiple of year-on-year revenue growth from the sale of Kyma's product for a period of 4.5 years and (ii) payments per unit manufactured of any product developedby the potential acquirer incorporating Kyma's technology for a period of 5.5 years (together the "Contingent Consideration") (the "Transaction"). The Transaction is pending the continuing due diligence of the potential acquirer and the execution of a definitive agreement by the parties and is subject to customary regulatory and corporate approvals. There is no assurance as to the execution of a definitive agreement, its terms, the completion of the Transaction and the timing thereof. According to the Letter of Intent, if the Transaction is consummated, RDC is expected to receive approximately $19 million of the Immediate Consideration and, accordingly, Elron would record a net gain of approximately $7 million representing Elron's share of the net gain estimated at this stage to be recorded by RDC from the Immediate Consideration (a consolidated gain of approximately $14 million). Elron is currently examining the accounting treatment in connection with the Contingent Consideration. For further details see Note 3D to the Financial Statements. Investments In the first half of 2015, Elron (directly and indirectly) invested approximately $11.7 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. See Section 1.2 of the Board of Directors Report for details regarding developments in Elron during the period of this report and subsequently. Ari Bronshtein CEO Yaron Elad CFO August 6, 2015, Tel Aviv, Israel 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2015 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of June 30, 2015 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). Due to the fact that as of August 6, 2015, the approval date of this report, the Company's board of directors did not have a chairman, on this date the board of directors authorized Ami Erel, a director at the Company, to sign the reports for the second quarter of 2015, including the Financial Statements, pro-forma statements and separate financial information, in lieu of the chairman of the board. 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Identifying and exploiting investment opportunities in companies with innovative technology and significant exit potential, mainly in the field of medical devices. · Investing over the long term in order to maximize the possibility of enhancing the Group Companies' value. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Pocared Diagnostics Ltd. (53%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice.The system's first application is diagnosis of Urinary Tract Infection. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4.B – "Business Overview" of the Company's Annual Report for 2014 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2014 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Notal Vision Inc. (21%) ("Notal Vision") - Notal Vision develops, manufactures and provides a system and services for remote monitoring of age-related macular degeneration, or AMD, patients at risk of vision loss, in order to enable early detection of visual changes before the disease progresses to the point of significant vision loss or blindness. · CartiHeal (2009) Ltd. (34%) ("CartiHeal") - Cartiheal is developing an implant for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee. The implant's unique structure, comprising of marine aragonite with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage and subchondral bone in its place. · Kyma Medical Technologies Ltd. (53% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · RDSeed Ltd. (100% by RDC) ("RDSeed") - RDSeed is an investment venture that incubates projects and invests in companies in the digital field. RDSeed's holdings as of the date of filing this report include: o Cloudyn Software Ltd. (55%) ("Cloudyn"), which provides solutions for the optimization of cloud computing costs and resources; o Bruwz Technologies Ltd. (29%) ("GetYou"), which developed a social app that enables people to understand how they are perceived by others; 2 o Page 2 Site Ltd. (“Otonomic”) (25%), which is developing a technology that enables any Facebook page owner to generate a website in a single click; o Open Legacy Technologies Ltd. (24%), which provides an open source solution for modernizing Legacy applications (AS400, Mainframe and Unix). · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley develops, manufactures, and provides metrology solutions for manufacturing process control in the microelectronics industry. · PlyMedia Israel (2006) Ltd. (26%) ("PlyMedia") - PlyMedia has developed and markets a digital advertising platform for ad networks. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech and/or the medical devices industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions, and the circumstances and characteristics of the group company whose sale is being considered. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 3 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1.Exit Transactions · Kyma- In June 2015, Kyma signed a non-binding letter of intent (the "Letter of Intent") with a non-affiliatedthird party regarding a potential acquisition of Kyma in consideration for an immediate cash payment of $35 million (the "Immediate Consideration") and additional contingent cash consideration in the form of (i) earn-out payments calculated as a multiple of year-on-year revenue growth from the sale of Kyma's product for a period of 4.5 years and (ii) payments per unit manufactured of any product developed by the potential acquirer incorporating Kyma's technology for a period of 5.5 years (together the "Contingent Consideration") ("the Transaction"). The Transaction is pending the continuing due diligence of the potential acquirer and the execution of a definitive agreement by the parties and is subject to customary regulatory and corporate approvals. There is no assurance as to the execution of a definitive agreement, its terms, the completion of the Transaction and the timing thereof. According to the Letter of Intent, if the Transaction is consummated, RDC is expected to receive approximately $19 million of the Immediate Consideration and, accordingly, Elron would record a net gain of approximately $7 million representing Elron’s share of the net gain estimated at this stage to be recorded by RDC from the Immediate Consideration (a consolidated gain of approximately $14 million). Elron is currently examining the accounting treatment in connection with the Contingent Consideration (for further details see Note 3.D to the financial statements). 1.2.2. Investments · In the first half of 2015, Elron (directly and indirectly) invested approximately $11.7 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. · Increase of holdings in Pocared - In February 2015, Elron and other shareholders invested in Pocared an amount of $5 million (Elron's share was approximately $4.5 million). Following the completion of this investment, Elron's holding in Pocared's outstanding shares increased to approximately 53%, and to approximately 50% on a fully diluted basis, and for the first time, Elron was granted the right to appoint a majority of the directors serving on the Board of Directors of Pocared. As a result and beginning February 2015, Pocared became a consolidated company and accordingly, Elron recorded a gain in the first quarter of 2015 in the amount of approximately $10 million with respect to the re-measurement of the fair value of Elron's shareholdings in Pocared prior to the consolidation (for further details see Note 3.A to the financial statements). In July 2015, subsequent to the reporting date, some of Pocared's shareholders, including Elron, granted Pocared a loan in the amount of $3 million. Elron's share in this loan was approximately $2.7 million. · Investment in BrainsGate - In January 2015, an investment agreement in BrainsGate in the amount of $26 million was signed. The investment round was led by a leading global healthcare products company, with the participation of additional shareholders of BrainsGate, including Elron. Elron's share in the total investment amount is approximately $7.8 million. The first installment in the amount of $11 million was invested immediately (Elron's share in the first installment was approximately $3.3 million). The second installment will be invested after follow up data of 600 patients participating in BrainsGate's clinical trial will be received, and subject to the decision by a majority of BrainsGate's investors, as stipulated in the agreement. Elron's holding in BrainsGate's outstanding share capital did not change after completion of the agreement (for further details see Note 3.B to the financial statements and Item 4 – "Information on the Company" of Elron's 2014 Annual Report). 4 1.2.3. Developments in Elron and Main Group Companies · Collaboration with Incentive Incubator - In June 2015, Elron invested in Incentive Incubator ("Incentive") and signed a collaboration agreement with it, affording Elron exposure to investment opportunities in very early stage companies and the right to invest in future Incentive group companies. · Pocared - Further to Item 4B of Elron's 2014 Annual Report, in connection with Pocared's estimates as to the completion date of the United States Food and Drug Administration ("FDA") trial it is conducting to assess the efficacy of the first application of the system it developed (diagnosis of urinary tract infection), in April 2015 Elron reported that shortly before commencing the process of accelerated production of disposables of the sample processor, a manufacturing defect was discovered, resulting in a certain delay in the transition from slow manufacturing to mass production of disposables and consequently resulting in a delay in the sample collection rate. As of the approval date of this report, Pocared believes that it has succeeded in repairing the defect and continues to deal with the delay in the sample collection, which resulted from the defect. Until now, Pocared has collected approximately 10,000 samples out of the required 19,500 samples and estimates that it will complete the sample collection within approximately two months. Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its sample collection rate potential as of the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure or delay in collecting the number of samples necessary to complete the trial, failure or delay in correcting the defect or the discovery of additional defects in the process, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. 1.2.4. Financing · As of the date of filing this report, Elron's and RDC's non-consolidated liquid resources amounted to approximately $78.5 million and $60.8 million, respectively. These amounts include Elron's and RDC's short term bank deposits in the amounts of $55.3 million and $35.5 million, respectively and other short term investments in securities by Elron andRDC in the amount of approximately $11.9 million and $5.6 million, respectively. At this date Elron and RDC have no debt. 5 1.3. Results of Operations 1.3.1. Elron's main operating results For the six months ended June 30, For the three months ended June 30, For the year ended December 31, 2014 Unaudited audited $ thousands Net income (loss) attributable to Elron's shareholders ) ) ) Net income (loss) per share attributable to Elron's shareholders (in $) As previously mentioned, the income and loss attributable to Elron's shareholders generally comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, and also IV) tax benefit (taxes on income):* For the six months ended June 30, For the three months ended June 30, For the year ended December 31, 2014 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) Excess cost amortization ) - (5 ) - ) Income (expenses) from impairment of investments in Group Companies and financial assets - ) Total ) Gain from exit transactions, changes in holdings, and revaluation of investments 21 Corporate operating expenses ) Tax benefit (taxes on income) - ) - ) Other 65 ) Net income (loss) attributable to shareholders ) ) ) * The results summarized in the table are presented net of non-controlling interest. 6 I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the second quarter and first half of 2015 and 2014 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, RDSeed, BrainsGate and CartiHeal. II) Gain from exit transactions, changes in holdings, and revaluation of investments Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the second quarter and first half of 2015 resulted mainly from a $10,120 thousand gain recorded due to the initial consolidation of Pocared (see section 1.2.2 above); Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the second quarter and first half of 2014 resulted mainly from: · A $144,467 thousand gain recorded in the first quarter (net of non-controlling interest) due to the completion of the merger of Given Imaging Ltd. ("Given") ($106,818 thousand net of tax); · A $957 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. The decrease in corporate operating expenses in the first half of 2015 as compared with the first half of 2014 was mainly due to a decrease in payroll expenses due to the termination of the Company's former chairman's employment and due to a change in the NIS-USD exchange rate. IV) Tax Benefit (Taxes on Income) In the first half of 2015 no taxes on income were recorded. Taxes on income in the first half of 2014 resulted mainly from a tax expense due to the Given Merger, and included approximately $29,000 thousand that were recorded due to the utilization of the deferred tax asset that was recorded in the fourth quarter of 2013, and approximately $7,500 thousand (net of non-controlling interest) in current taxes recorded by RDC due to the Given merger. 7 1.3.2. Analysis of the consolidated statements of profit and loss For the six months ended June 30, For the three months ended June 30, Unaudited $ thousands Explanation Income from sales 78 Income from sales includes revenues of Cloudyn, which increased the number of its customers and the average price it charged its customers in the first half of 2015. Gain from disposal and revaluation of group companies, and changes in holdings, net 34 In the first half of 2015, this item included mainly a $10,120 thousand gain recorded from the initial consolidation of Pocared (see section 1.2.2 above). In the first half of 2014, this item included mainly: a $175,019 thousand gain recorded as a result of the completion of the Given merger; and a $957 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value. Financial income Financial income in the second quarter and the first half of 2015 resulted mainly from interest income on deposits and USD-NIS exchange rate fluctuations, primarily in NIS bank deposits held by RDC. Financial income in the second quarter and the first half of 2014 resulted mainly from interest income on deposits and from translation differences. Total income Cost of sales 53 59 27 The increase in cost of sales is a result of the increase in Cloudyn's sales. Research and development expenses, net See analysis of consolidated companies' operating expenses below. Selling and marketing expenses See analysis of consolidated companies' operating expenses below. General and administrative expenses See analysis of Elron's and consolidated companies' operating expenses below. Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associate below. Financial expenses 60 52 43 3 Other expenses, net 32 5 32 5 Total expenses Income (loss) before taxes on income ) ) ) Tax benefit (taxes on income) Taxes on income in the first half of 2014 resulted mainly from the gain that was recorded due to the completion of the Given merger. The tax benefit in the second quarter of 2014 resulted from attributing the impact of the tax incurred in the Given merger to the interim periods of 2014. Net income (loss) Net income (loss) attributable to the Company's shareholders ) ) ) Net income (loss) attributable to non-controlling interest ) ) ) The net income or loss attributable to non-controlling interests results mainly from the share of the non-controlling interest in the gain or loss recorded by RDC. In the first half of 2015 the loss attributable to non-controlling interest resulted mainly from the share of the non-controlling interest in the current loss recorded by RDC in respect of the losses of its subsidiaries. In the first half of 2014 the net income attributable to non-controlling interest resulted mainly from the share of the non-controlling interest in RDC in the gain RDC recorded due to the completion of the Given merger. Basic and diluted net income (loss) per share attributable to the Company's shareholders (in $) 8 1.3.3. Analysis of the consolidated operating expenses Operating expenses in the second quarter and first half of 2015 amounted to $6,211 and $9,625 thousand, respectively, compared with to $2,306 and $4,459 thousand, respectively, in the second quarter and first half of 2014, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and consolidated companies' corporate operations, as detailed below: For the six months ended June 30, For the three months ended June 30, $ thousands Explanation Corporate The decrease was mainly due to a decrease in payroll expenses due to the termination of the Company's former chairman's employment and due to a change in the NIS-USD exchange rate. RDC The increase was mainly due to increased activities related to locating, examining and incubating projects. RDSeed (1) The change was mainly due to an increase in the R&D and the S&M expenses of Cloudyn, and the operating expenses of POSE, which was not consolidated in the second quarter and the first half of 2013. The increase in the operating expenses was partly offset by a decrease in the R&D expenses of Cemmerce, an in-house project in which RDSeed ceased investment during 2013, and a decrease in RDSeed's workforce. Pocared - - The operating expenses for the first half of 2015 showing in the table are from the initial consolidation date (February 2015) and until the end of the second quarter. Pocared's operating expenses for the first half of 2015 in full and for the first half of 2014 were $6,122 and $5,761, respectively. The increase resulted mainly from the progress in its trials and sample collection. Total (1) Includes the operating expenses of the subsidiaries Cloudyn and POSE. 9 1.3.4. Analysis of the results of operations of main associate BrainsGate For the six months ended June 30, For the three months ended June 30, Unaudited $ thousands Explanation Loss BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The increase in loss in the first half of 2015 compared with the first half of 2014 was mainly due to an increase in share based payments expenses, due to recapitalization of BrainsGate's equity, as part of the investment agreement from January 2015 (see section 1.2.2 above and Note 3.B to the financial statements). The decrease in the second quarter of 2015 compared with the second quarter of 2014 was mainly due USD-NIS exchange rate fluctuations. 10 1.4. Financial Position, Liquidity and Capital Resources Financial position June 30, 2015 December 31, 2014 Unaudited Audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and other companies Current assets Intangible assets, net Current liabilities Equity including non-controlling interest Total equity at June 30, 2015 was $195,164 thousand, representing approximately 97% of the total assets in the statement of financial position, compared with $192,777 thousand at December 31, 2014, representing approximately 97% of total assets in the statement of financial position. The increase in equity resulted mainly from the gain recorded and the increase in non-controlling interests following the initial consolidation of Pocared (see section 1.2.2 above). This increase was partially offset by Elron's share in losses of associates. Consolidated working capital at June 30, 2015 amounted to $141,554 thousand, compared with $155,412 thousand at December 31, 2014. The decrease in working capital resulted from the decrease in cash balance due to investments in subsidiaries and associates (as detailed below). The increase in intangible assets resulted mainly from a $14,387 thousand increase resulting from the initial consolidation of Pocared in February 2015 (see section 1.2.2 above). Elron's and RDC's primary cash flows (1) For the six months ended June 30, For the three months ended June 30, Unaudited $ thousands Investments in Elron's and RDC's group companies (1) Proceeds from disposal of Elron's and RDC's non-current investments 79 Repayment of Elron's debt - ) - - (1) The amounts presented include RDC's and RDseed's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. 11 Liquid resources balance Consolidated liquid resources at June 30, 2015 amounted to $146,769 thousand (including short term bank deposits and other investments in securities in the total amount of approximately $97,618 thousand), compared with $159,914 thousand at December 31, 2014 (including short term bank deposits in the amount of approximately $93,951 thousand). Elron's and RDC's non-consolidated liquid resources at June 30, 2015 amounted to $81,871 and $61,410 thousand, respectively (as mentioned above Elron's and RDC's liquid resources as of June 30, 2015 included short term bank deposits and other investments in securities in the total amount of approximately $56,911 and $40,707 thousand, respectively). Elron's and RDC's non-consolidated liquid resources at December 31, 2014 amounted to $93,378 and $63,102 thousand, respectively (as mentioned above Elron's and RDC's liquid resources as of December 31, 2014 included short term bank deposits in the amount of approximately $60,360 and $33,591 thousand, respectively). Uses of cash The main uses of cash in the second quarter and first half of 2015 were investments and loans to Group Companies in the amount of $597 and $9,615 thousand, respectively, by Elron, and $396 and $2,094 thousand, respectively, by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. The main uses of cash in the second quarter and first half of 2014 were investments and loans to Group Companies in the amount of $1,017 and $7,956 thousand, respectively, by Elron, and $2,300 and $3,500 thousand, respectively, by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. In addition, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4,000 thousand as mentioned below. Investments in Group Companies during the first half of 2015 and 2014 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC For the six months ended June 30, Unaudited $ thousands Consolidated Companies (1) Pocared (2) - - POSE - - 73 Cloudyn (3) - - - 73 Associates and Other Investments BrainsGate - - - Kyma - - CartiHeal - - - Notal Vision - - Otonomic - - - GetYou - - - Open Legacy(4) - - Other (5) - - - Total investments (1) The amounts exclude RDC's investment in RDSeed in the amount of $3,000 thousand in the first half of 2014. Subsequent to the reporting date, RDC invested in RDSeed an amount of $500 thousand. These investments do not affect the cash included in the Financial Statements. (2) Initially consolidated in February 2015. Subsequent to the reporting date Elron invested $2,671 thousand in Pocared. (3) Subsequent to the reporting date RDSeed invested $750 thousand in Cloudyn. (4) Subsequent to the reporting date RDSeed invested $334 thousand in Open Legacy. (5) Subsequent to the reporting date Elron invested $80 thousand in M.G.Therapeutics Ltd. ( formerly DES Dry Eye Solutions Ltd.). 12 Proceeds from the disposal of Elron's and RDC's non-current investments In the first half of 2015 Elron did not receive cash in material amounts from the disposal of investments. Proceeds Elron and RDC received from the disposal of non-current investments in the first half of 2014 mainly included: proceeds Elron and RDC received in the amount of approximately $204,000 thousand and approximately $61,000 thousand (net of tax), respectively, as a result of the completion of the Given merger, and; proceeds RDC received in the amount of $3,100 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Sync-Rx Ltd. that was completed in November 2012. Main Group Companies' cash flows Cash flows used in operating activities Cash balance For the six months ended June 30, For the three months ended June 30, As of June 30, As of December 31, Unaudited Audited $ thousands BrainsGate (*) Pocared ) (*)In accordance with US-GAAP. 13 2. Market Risk Exposure and Management 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at June 30, 2015, December 31, 2014, and June 30, 2014. As of June 30, 2015 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Bank deposits - - Other investments in securities, net - - Other accounts receivable 48 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Total assets Liabilities (1) Trade payables - 51 - Other account payables - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 14 As of December 31, 2014 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other accounts receivable 45 72 Bank deposits - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 79 79 Intangible assets, net - - - Total assets Liabilities (1) Trade payables - 23 - Other account payables - 72 Total liabilities - 72 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of June 30, 2014 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Short term bank deposits - - - Other accounts receivable 31 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 71 71 Longterm bank deposits - - - Intangible assets, net - - - Other long-term receivables - - 32 - 32 Total assets 31 Liabilities (1) Trade payables - 39 - Other account payables - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 15 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The following comments should be considered with regards to the tables below: 1. The exchange rates used in the sensitivity tests are the closing rates on the day of calculation. 2. For details regarding the influence of exchange rate changes on financial assets and liabilities, see the reports on linkage bases above. 3. Sensitivity tests for the influence of NIS interest rate changes were not presented due to their negligible influence on their fair value. I. Sensitivity tests of balances as of June 30, 2015 Sensitivity test of changes in share prices of other investments measured at fair value Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% absolute value 10% 5% 0% interest 10% 5% $ thousands Short term bankdeposits ) (7
